DETAILED ACTION
Election/Restrictions
Applicants’ election of the invention of Group I, Claims 2, 3, 12 through 15, 18 and 19, in the reply filed on December 16, 2020 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 4 through 11, 16, 17 and 20 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on December 16, 2020.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested:  --Component Supply Device and Surface Mounting Machine--.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Publication 2010/0256819 to Song et al (hereinafter “Song”).
Song discloses a component supply device (e.g. see Figs. 1 and 2) for supplying components by sending a component supply tape holding the components in a longitudinal direction of the component supply tape, the device comprising:
a main body (e.g. 100) including a tape path (e.g. 20) configured to guide the component supply tape being sent in the longitudinal direction to a component supply position (e.g. at 23), and an introducing region (e.g. 21) provided to communicate with the tape path on a side opposite to the component supply position in the longitudinal direction and configured to introduce the component supply tape into the tape path; and
a tape position switching mechanism (e.g. 10) configured to switch the position of the component supply tape in a vertical direction [from a front left lower position to a rear right upper position in Fig. 2] with respect to the tape path on the side opposite to the component supply position (e.g. ¶ [0057]);
the tape position switching mechanism including a tape supporter (e.g. 30, 40) movable between a supporting position for supporting the component supply tape from below (e.g. with 40, in Fig. 4) and a non-supporting position separated from the supporting position in a width direction of the component supply tape (e.g. Figs. 5 and 6, ¶¶ [0068], [0070]); and
the tape supporter being configured to release the support of the component supply tape to move the component supply tape downward [based on downward movement of 40, see down arrow in Fig. 5] by being moved from the supporting position to the non-supporting position.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3 and 12 through 15 are rejected under 35 U.S.C. 103 as being unpatentable over Song.
Song discloses the component supply device as relied upon above in Claim 1.
Claim 2:  Song further discloses that the tape position switching mechanism includes a mover (e.g. 12, in Fig. 3) configured to insert [install] the tape supporter in the introducing region, while coupling the tape supporter and the main body (e.g. ¶ [0075]).
Claim 3:  Song further discloses that the mover (e.g. 12) is configured to restrict movement of the tape supporter in the width direction [due to sidewall of frame 10 and wall 30, in Fig. 1] while the tape supporter is inserted [installed] in the introducing region,.
Claims 12 and 13:  Song further discloses a sending route (e.g. 60, in Fig. 2) configured to send the component supply tape supported by the tape supporter to the tape path is formed in the introducing region (e.g. 21) by inserting [installing] the tape supporter positioned at the supporting position into the introducing region; and the [bottom surface of the] sending route (60) is sloped down toward the tape path (Fig. 2).
Claims 14 and 15:  Song further discloses that the tape supporter includes a first support (30) configured to support one end of the component supply tape in the width direction of the component supply tape at a first supporting position, and a second support (41) configured to support an other end of the component supply tape in the width direction of the component supply tape at a second supporting position (Fig. 6).
Song does not mention that the tape supporter is detached from the introduction region [as required by Claim 2], and that the mover releases the movement restriction with the tape supporter entirely detached from the introduction region [as required by Claim 3].
However, the suggestion by Song that the tape supporter can be inserted or installed in the introduction region also suggests that the tape supporter can be uninstalled.  To uninstall or detach the tape supporter from the introduction region in its entirety would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, if not for disassembly purposes, then for the overall maintenance of the component supply device.  Moreover, it would been obvious that such a detachment of the tape supporter from the introduction region in its entirety would release movement restriction with the tape supporter, not with just the mover, but with the component supply device.
Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Song in view of Japanese Patent Publication 2014-11216 (hereinafter “JP’216”)1.

Song discloses the claimed component supply device as relied upon above in Claims 1 through 3, further including that the component supply device is used in a  component mounting machine that mounts components to a board (e.g. ¶¶ [0005], [0009]).  
Song does not teach any details as to the location of a head configured to mount the components supplied from the component supply device on the board.
JP’216 discloses a component mounting system (in Fig. 1b) that includes a component supply device (e.g. 1, 2) and a component supply position (e.g. 3, 7) that includes a head (e.g. 7a) configured to mount the components supplied from the component supply device on the board (e.g. ¶ [0057]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added the head of JP’216 to the component supply position of Song, to provide an art-recognized equivalent component mounting system that specifically locates the head relative to the component supply device and achieves the same purpose of mounting components on a board.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
a)	U.S. Patent 4,923,089 to Hineno is relevant in that it discloses a tape supporter (30, in Figs. 5 to 7) that is movable from a supporting position (in Fig. 7) to a non-supporting position (in Fig. 6) that is separated from the supporting position in a width direction of the component supply tape.
b)	Japanese Patent Publication JP 2017-28041 is relevant as it discloses a tape supporter (e.g. 1, in Fig. 1) that is adjustable a supporting position to a non-supporting position based on a width direction of the component supply tape (Fig. 4, see Solution).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to A. DEXTER TUGBANG whose telephone number is (571)272-4570.  The examiner can normally be reached on Mon - Fri 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JESSICA HAN can be reached on (571) 272-2078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A. DEXTER TUGBANG/           Primary Examiner
Art Unit 2896                                                                                                                                                                                             


    
        
            
    

    
        1 The interpretation of JP’216 was taken from a Machine Translation in English, a copy of which was provided in the previous office action.